DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 6-8, 12-14, and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7, and 8 of U.S. Patent No. 11079889 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the differences amount to rephrasing. For example, instead of reciting a CDM drive matrix, the claim language in the ‘618 application describes the method of data retrieval used for CDM. Claims 7, 8, 12-14, and 18 are equivalent to claims 1, 2, and 6.
App No. 17379618
US Pat No. 11079889
A method of operating an input device having a plurality of receivers and a plurality of transmitters; 
the method comprising: 
receiving, at a sensing region of the input device, an input; 
driving the plurality of transmitters; obtaining, using a first subset of the plurality of receivers of the input device, first measurement signals corresponding to the input, and 
thereafter obtaining, using a second subset of the plurality of receivers of the input device, second measurement signals corresponding to the input, wherein the second subset includes at least one receiver in common with the first subset; 
determining a difference between the first measurement signals and the second measurement signals corresponding to the at least one receiver in common; and adjusting the first measurement signals or the second measurement signals based on the determined difference.
2. The method of claim 1, wherein the input device includes a transcapacitive input device and wherein the transmitters include transmitter electrodes, and the receivers include receiver electrodes.
6. The method of claim 1, wherein the first subset of receivers and the second subset of receivers include more than one receiver in common, and wherein the determining a difference includes subtracting a value of the first measurement signals corresponding to one or more of the more than one receiver in common from a value of the second measurement signals corresponding to one or more of the more than one receiver in common to determine a noise difference component.
A method of input sensing using an input device, 
the method comprising: 
receiving, at a sensing region of the input device, one or more inputs; and obtaining, using a plurality of receivers of the input device, measurement signals corresponding to the one or more inputs, wherein obtaining the measurement signals comprises: 
driving a first subset of transmitters of the input device according to multiple drive iterations of a first sub-matrix of a CDM drive matrix, wherein the CDM matrix is a zero row sum matrix, and obtaining first measurement signals with the plurality of receivers; and 
driving a second subset of the transmitters according to multiple drive iterations of a second sub-matrix of the CDM drive matrix, wherein the first subset of transmitters driven according to the multiple drive iterations of the first submatrix and the second subset of transmitters driven according to the multiple drive iterations of the second submatrix include different transmitters and at least one transmitter in common, and obtaining second measurement signals with the plurality of receivers.
8. The method of claim 1, wherein the first and second subsets of transmitters include more than one transmitter in common.
The method of claim 1, wherein the input device includes a transcapacitive input device and wherein the transmitters include transmitter electrodes, and the receivers include receiver electrodes.
7. The method of claim 1, wherein the input device includes a transcapacitive input device and wherein the transmitters are transmitter electrodes, and the receivers are receiver electrodes.


Allowable Subject Matter

Claims 3-5, 9-11, and 15-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER D MCLOONE whose telephone number is (571)272-4631. The examiner can normally be reached M-F 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER D MCLOONE/Primary Examiner, Art Unit 2692